                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

CALVIN TYRONE NORTON                          )
               Plaintiff,                     )
                                              )
v.                                            )      JUDGMENT
                                              )      No. 7:18-cv-45-FL
BRIAN NICHOLAS HIGH, in his                   )
personal capacity and his official capacity   )
as a Deputy Sheriff of Columbus County,       )
North Carolina; LEWIS L. HATCHER, in          )
his personal capacity and his official        )
capacity as Sheriff of Columbus County,       )
North Carolina; WESTERN SURETY                )
CO. d/b/a/ CNA SURETY INSURANCE               )
as the SURETY for the Columbus County         )
Sheriff; TRACEY WARD also name                )
“John Doe” in his personal capacity and       )
his official capacity as Lieutenant of        )
Columbus County Detention Center of the       )
Sheriff; and RENE TREVINO, in his             )
personal capacity and his official capacity   )
as Deputy Sheriff of Columbus County,         )
North Carolina,                               )
                        Defendants            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for summary judgment, defendants’ motion for summary
judgment, and defendants’ motion for sanctions.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 9, 2019, and for the reasons set forth more specifically therein, that defendants’ motion for
summary judgment is GRANTED and plaintiff’s motion for summary judgment is DENIED.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants’ motion for
sanctions is GRANTED. The court ORDERS plaintiff to pay attorney’s fees, costs, and expenses
incurred by defendants as a result of plaintiff’s refusal to appear for his scheduled deposition on
October 1, 2018.
This Judgment Filed and Entered on May 10, 2019 and Copies To:
Bradley Owen Wood (via CM/ECF Notice of Electronic Filing)
Calvin Norton (via US mail) PO Box 1145, Whiteville, NC 28472


May 10, 2019.                   PETER A. MOORE, JR., CLERK

                                  /s/ Sandra K. Collins
                                (By) Sandra K. Collins, Deputy Clerk
